DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks, Amendments
Applicant is thanked for their January 24, 2022 response to the September 23, 2021 Non-Final Office Action and subsequent January 11, 2022 interview.  
The amendments filed therewith necessitated the new grounds of rejection presented in the following Office Action; respectfully, Applicants arguments are moot.
Although not relied upon in the September 23, 2021 Non-Final Office Action, Kawashima (JP 6065962; published as JP 2017083083) was included as art considered pertinent to Applicant’s disclosure1.  Applicant remarks that “the indoor unit of Kawashima (‘962) is placed on the floor…Accordingly a person having ordinary skill in the art will not modify Kawashima’s (‘962) indoor unit to arrive at any one of a ceiling-mounted type unit, a ceiling-embedded type unit, a wall-mounted type unit, or a duct type unit, which is recited in claims 15 and 22”.
Respectfully, the examiner notes that Applicant may have mischaracterized the disclosure of Kawashima (‘982).  Kawashima (‘982) discloses that “the invention provides a refrigeration cycle apparatus having a housing for accommodating a refrigerant pipe in which the refrigerant gas is sealed therein, indoor.  Specifically, for example, floor-type, a ceiling-mounted and wall-mounted or the like of the air conditioner machine and the outdoor unit, water heater, a refrigeration cycle apparatus such as the showcase and a refrigerator, and can be used for refrigerant leakage detection device provided with such a refrigeration cycle apparatus” [0083].  Accordingly, Applicant’s remark has not been found to be persuasive; please refer to the rejection, below.

Claim Rejections - 35 USC §112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. §112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In re Claim 20, the limitation “one or more blow-out ports through which air is blown out into the room to be air-conditioned” does not further limit Claim 15, from which it depends.  It is respectfully noted that Claim 15 discloses “a housing that…comprises a blow-out port through which air is blown out into a room to be air-conditioned”
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 152 – 17, 19 – 21, 23 – 25, 27, 31, 32  and 22 are rejected under 35 U.S.C. §103 as being unpatentable over Kawashima (JP 6065962, published under JP 2017083083), in view of Chen et al (US 10,488,065).
In re Claim 15, Kawashima (‘962) discloses an indoor unit (10) configured to be a ceiling-embedded type unit, a ceiling- mounted type unit, a wall-mounted type unit [0083], or a duct type unit, the indoor unit comprising:
a refrigerant flow path (figs 1, 2, 7 – 10: (23)) through which flammable refrigerant gas flows [0015]; 
a housing (40) that houses the refrigerant flow path [0024] and comprises a blow-out port (17) through which air is blown out [0023] into a room to be air-conditioned;
an inlet port (16) through which the air is drawn in [0023] from the room; and
an opening (18) that faces the room and that is separate from both the blow-out port (17) and the inlet port [0029]; and 
a refrigerant detection sensor (figs 2, 7, 9 and 10: (31, 32)) [0030, 0032] disposed at the opening (18) and that detects the flammable refrigerant gas [0027] that leaks out of the refrigerant flow path and mixes with the air blown out into the room [0042, 0044], wherein the air blown through the blow-out port (17) forms an airflow path (via fan (12): out of housing (40) at (17)[Wingdings font/0xE8] into housing (40) at (16)), 

    PNG
    media_image1.png
    577
    783
    media_image1.png
    Greyscale

the refrigerant detection sensor comprises a part disposed in an area outside of the airflow path (“disposed inside the casing 40 of the indoor unit 10” has been understood to be an area outside of the airflow path), and the area outside of the airflow path comprises the gas intake port (18).  
Kawashima (‘962) is silent as to whether the refrigerant detection sensor (31, 32) comprises a casing, the casing comprises a gas intake port that takes in the flammable refrigerant gas,
Chen et al teaches a refrigerant detection sensor (figs 1, 5: (10/1063)) comprising:
a casing (22), the casing comprising: 
a gas intake port (24) (col 4, lns 64 – 66) that takes in a flammable refrigerant gas (col 6: ln 50 – 54, 59 – 67), the refrigerant detection sensor (figs 1, 5: (10/106)) comprises a sensor that detects the flammable refrigerant gas (col 6, ln 50 – 54, 59 – 67);

    PNG
    media_image2.png
    319
    511
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerant detection sensor of Kawashima (‘962), as taught by Chen et al, such that the refrigerant detection sensor comprises a casing, the casing comprises a gas intake port that takes in the flammable refrigerant gas, for the benefit of utilizing a gas intake port size to regulate gas flux entering the housing (col 4, lns 64 – 66), assuring proper fluid communication with the sensor.

In re Claim 15, and the claims dependent therefrom: please note that Kawashima also discloses, “(s)pecifically, for example, floor-type, a ceiling-mounted and wall-mounted or the like of the air conditioner machine and the outdoor unit…can be used for refrigerant leakage detection device provided with such a refrigeration cycle apparatus” [0083].

In re Claim 16, the system of Kawashima (‘962) has been discussed, wherein the refrigerant detection sensor further comprises a sensor that detects the flammable refrigerant gas.  However, Kawashima (‘962) lacks a filter through which the flammable refrigerant gas passes before arriving at the sensor, and the outside-air-flow-area part comprises the filter.  
Chen et al teaches wherein the refrigerant detection sensor further comprises:
a filter through which the flammable refrigerant gas passes before arriving at the sensor (col 4, ln 66 – col 5, ln 2), and the outside-air-flow-area part comprises the filter.  
“The opening … may be covered with a screen or gas permeable membrane or an adsorber.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kawashima (‘962), as taught by Chen et al, such that a filter through which the flammable refrigerant gas passes before arriving at the sensor, and the outside-air-flow-area part comprises the filter, for the benefit of protecting the sensor thereby reducing maintenance costs.
In re Claim 17, Kawashima (‘962) discloses (In re Claim 16, above) wherein the area outside of the airflow path (within housing (40)) comprises the sensor (31/32). 

    PNG
    media_image3.png
    584
    1075
    media_image3.png
    Greyscale

In re Claim 19, Kawashima (‘962) discloses (In re Claim 15, above) wherein the area outside of the airflow path is disposed adjacent to the blow-out port (17) at a position displaced in a longitudinal direction (left
In re Claim 20, Kawashima (‘962) discloses (In re Claim 15, above) further comprising: one (17) or more blow-out ports through which air is blown out into the room to be air-conditioned, wherein the area outside of the airflow path is disposed between the blow-out ports (apparent). 
In re Claim 21, Kawashima (‘962) discloses (In re Claim 15, above) wherein the air drawn in through the inlet port (16) passes through the airflow path (out of housing (40) at (17)[Wingdings font/0xE8] into housing (40) at (16)).  
In re Claim 23, Kawashima (‘962) discloses (In re Claims 15,  21, above) wherein the area outside of the airflow path (out of housing (40) at (17)[Wingdings font/0xE8] into housing (40) at (16)) is disposed between the blow-out port (17) and the inlet port (16).  

    PNG
    media_image4.png
    466
    1426
    media_image4.png
    Greyscale

In re Claim 24, Kawashima (‘962) discloses (In re Claims 15, 21, above) wherein the area outside of the airflow path (outside of out of housing (40) at (17)[Wingdings font/0xE8] into housing (40) at (16)) is disposed on an opposite (interior) side of the inlet port (16) with respect to the blow-out port (17).  
In re Claim 25, Kawashima (‘962) discloses (In re Claims 15, 21, above) wherein the area outside of the airflow path (outside of out of housing (40) at (17)[Wingdings font/0xE8] into housing (40) at (16)) is disposed on an opposite (interior) side of the blow-out port (17) with respect to the inlet port (16). 
In re Claim 27, Kawashima (‘962) discloses (In re Claims 15, 21, above) wherein the area outside of the airflow path (outside of out of housing (40) at (17)[Wingdings font/0xE8] into housing (40) at (16)) is disposed at the opening (18) on the housing (40). 
In re Claim 31, the proposed system has been discussed (In re Claim 16, above), wherein Kawashima (‘962) discloses the area outside of the airflow path (annotated below)  is disposed adjacent to annotated below) of the blow-out port (17).  

    PNG
    media_image5.png
    552
    1019
    media_image5.png
    Greyscale

In re Claim 32. the proposed system has been discussed (In re Claim 17, above), wherein Kawashima (‘962) discloses wherein the area outside of the airflow path (annotated above) is disposed adjacent to the blow-out port at a position displaced from the blow-out port in a longitudinal direction (annotated above) of the blow-out port (17).  

In re Claim 22, Kawashima (‘962) discloses an indoor unit (10) (see above, In re Claims 15 and 21) configured to be a wall-mounted type unit (fig 3), of a room that is air-conditioned, the indoor unit comprising:
a refrigerant flow path (figs 1, 2, 7 – 10: (23)) through which flammable refrigerant gas flows [0015]; 
a housing (40) that houses the refrigerant flow path [0024] and comprises a blow-out port (17) through which air is blown out [0023] in a direction away from a wall and into the room;
an inlet port (16) disposed at a different height from the blow-out port (as seen in fig xx)) and through which the air is drawn in [0023] from the room; and
an opening (figs 2, 7, 9, 10: (18)) that faces the room and that is separate from both the blow-out port (17) and the inlet port [0029]; and 
a refrigerant detection sensor (figs 2, 7, 9 and 10: (31, 32)) [0030, 0032] disposed at the opening (18) and that detects the flammable refrigerant gas [0027] that leaks out of the refrigerant flow path via fan (12): out of housing (40) at (17)[Wingdings font/0xE8] into housing (40) at (16)), 
the refrigerant detection sensor comprises a part disposed in an area outside of the airflow path (“disposed inside the casing 40 of the indoor unit 10” has been understood to be an area outside of the airflow path), and the area outside of the airflow path comprises the gas intake port (18),
the area outside of the airflow path comprises the gas intake port (18), the air drawn in through the inlet port (16) passes through the airflow path (out of housing (40) at (17)[Wingdings font/0xE8] into housing (40) at (16))), and 
the opening (18) is disposed at a position lower than a lowest one of the inlet port (16) and the blow-out port (17).  

    PNG
    media_image4.png
    466
    1426
    media_image4.png
    Greyscale

Kawashima (‘962) is silent as to whether the refrigerant detection sensor comprises a casing, and therefore lacks wherein
the casing comprises a gas intake port that takes in the flammable refrigerant gas, and
the gas intake port is disposed at a position lower than a lowest one of the inlet port and the blow-out port. 
Chen et al teaches a refrigerant detection sensor (figs 1, 5: (10/1064)) comprising:
a casing (22), the casing comprising: 
a gas intake port (24) (col 4, lns 64 – 66) that takes in a flammable refrigerant gas (col 6: ln 50 – 54, 59 – 67), the refrigerant detection sensor (figs 1, 5: (10/106)) comprises a sensor that detects the flammable refrigerant gas (col 6, ln 50 – 54, 59 – 67);

    PNG
    media_image2.png
    319
    511
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerant detection sensor of Kawashima (‘962), as taught by Chen et al, such that the refrigerant detection sensor comprises a casing, the casing comprises a gas intake port that takes in the flammable refrigerant gas, the gas intake port (of the sensor casing) is disposed at a position lower than a lowest one of the inlet port and the blow-out port for the benefit of utilizing a gas intake port size to regulate gas flux entering the housing (col 4, lns 64 – 66), assuring proper fluid communication with the sensor.

Claims 18, 26, 29, 30 and 33 are rejected under 35 U.S.C. §103 as being unpatentable over Kawashima (JP 6065962, published under JP 2017083083), in view of Chen et al (US 10,488,065) and further in view of Ikawa et al (US 2018/0283725).
In re Claim 18, the proposed system has been discussed, (In re Claim 15, above) but Kawashima (‘962) lacks a flap on the blow-out port (17) that swings and changes a blow-out direction of the air, wherein the airflow path is inside a central angle that defines a swing range of the flap. 
Ikawa et al teaches an air conditioning apparatus indoor unit (30) comprising: a flap (45) on a blow-out port (41) that swings and changes a blow-out direction of the air (figs 4 – 6) [0086 – 0089, 0142, 0143], wherein an airflow path (“AF”) is inside a central angle that defines a swing range [0089] of the flap (45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Ikawa et al, such that a flap on the blow-out port swings and changes a blow-out direction of the air, wherein the airflow path is inside a 

Please note that Ikawa et al also discloses, “that “in the embodiment described above, a floor-standing style is adopted in which the indoor units 30 are installed on the floor F1 of the target space SP.  However, the indoor units 30 need not be floor-standing.  For example, any or all of the indoor units 30a, 30b, and 30c may be wall-mounted, where the unit is fixed to a side wall W1 of the target space SP; ceiling-embedded or ceiling-suspended, where the unit is fixed to a ceiling C1; "side -wall-embedded," where the unit is installed in the side wall W1; floor-embedded, where the unit is installed beneath the floor F1; etc.” [0167]

In re Claim 26, the proposed system has been discussed, (In re Claim 21, above), but lacks two or more inlet ports through which the air is drawn in from the room, wherein the area outside of the airflow path is disposed between the inlet ports.  
Ikawa et al teaches an air conditioning apparatus indoor unit (figs 2, 3: (30)) comprising a plurality of inlet ports (42) and a refrigerant sensor (55), wherein the unit comprises two or more inlet ports (42b) [0174] through which the air is drawn in from a room (SP), wherein an area outside of an airflow path (AF) is disposed between the inlet ports (42b).  

    PNG
    media_image6.png
    405
    772
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Ikawa et al, such that a more diffuse fluid communication can be brought into proximity of the sensor, for the benefit of improved sensor accuracy.
In re Claim 29, the proposed system has been discussed, (In re Claim 16, above) but Kawashima (‘962) lacks a flap on the blow-out port (17) that swings and changes a blow-out direction of the air, wherein the airflow path is inside a central angle that defines a swing range of the flap. 
Ikawa et al teaches an air conditioning apparatus indoor unit (30) comprising: a flap (45) on a blow-out port (41) that swings and changes a blow-out direction of the air (figs 4 – 6) [0086 – 0089, 0142, 0143], wherein the airflow path (“AF”) is inside a central angle that defines a swing range [0089] of the flap (45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Ikawa et al, such that a flap on the blow-out port swings and changes a blow-out direction of the air, wherein the airflow path is inside a central angle that defines a swing range of the flap, for the benefit of facilitating dispersal of a leaked refrigerant throughout a space [0143] and thereby increasing airflow across a sensor improving system reliability.
In re Claim 30, the proposed system has been discussed, (In re Claim 17, above) but Kawashima (‘962) lacks a flap on the blow-out port that swings and changes a blow-out direction of the air, wherein the airflow path is inside a central angle that defines a swing range of the flap.  
Ikawa et al teaches an air conditioning apparatus indoor unit (30) comprising: a flap (45) on a blow-out port (41) that swings and changes a blow-out direction of the air (figs 4 – 6) [0086 – 0089, 0142, 0143], wherein the airflow path (“AF”) is inside a central angle that defines a swing range [0089] of the flap (45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Ikawa et al, such that a flap on the blow-out port swings and changes a blow-out direction of the air, wherein the airflow path is inside a central angle that defines a swing range of the flap, for the benefit of facilitating dispersal of a leaked refrigerant throughout a space [0143] and thereby increasing airflow across a sensor improving system reliability.
In re Claim 33, the proposed system has been discussed (In re Claim 18, above), wherein Kawashima (‘962) discloses the area outside of the airflow path (annotated below) is disposed adjacent to the blow-out port (17) at a position displaced from the blow-out port in a longitudinal direction (annotated below) of the blow-out port (17).  

    PNG
    media_image5.png
    552
    1019
    media_image5.png
    Greyscale

Claim 28 is rejected under 35 U.S.C. §103 as being unpatentable over Kawashima (JP 6065962, published under JP 2017083083), in view of Chen et al (US 10,488,065) view of Michitsuji et al (US 9,765,999).
In re Claim 28, the proposed system has been discussed, but lacks wherein the housing further comprises a decorative panel that faces the room, the area outside of the airflow path is disposed at an opening on the decorative panel, and the opening on the housing comprises the opening of the decorative panel.
However, the use of decorative panels that comprise apertures that align with apertures in a base panel is known in the art.  Provided as evidence is Michitsuji et al.
Michitsuji et al teaches a ventilation unit comprising an indoor unit (fig 2: (2)) having a fan inlet aperture (33), a casing (21) and a decorative panel (22) that attached to a lower portion of the casing (21). The decorative panel (22) has an aperture (26) at its central portion that aligns with the inlet aperture (33) (col 4, lns 5 – 20)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Michitsuji et al, such that the 
The proposed system would yield wherein the area outside of the airflow path is disposed at an opening on the decorative panel, and the opening on the housing comprises the opening on the decorative panel.
Claim 34 is rejected under 35 U.S.C. §103 as being unpatentable over Kawashima (JP 6065962, published under JP 2017083083), in view of Chen et al (US 10,488,065), and further in view of Urata et al (JP 2016 084946).
In re Claim 34, the proposed system has been discussed (see above, in re Claim 16), but Kawashima is silent as to whether the indoor unit comprises two or more blow-out ports through which air is blown out into the room.
Accordingly Kawashima lacks wherein the area outside of the airflow path is disposed between the blow-out ports.
Urata et al teaches an indoor unit (fig 1: (1)) mounted in a room comprising:
a refrigerant flow path (8[Wingdings font/0xE8]9[Wingdings font/0xE8]10) through which a flammable refrigerant gas flows [0017],
a housing (fig 3: (18)) comprising:
two or more blow out ports (4) though which air is blown out into the space to be air-conditioned [0018], air blown through the blow out port forms an airflow path (4[Wingdings font/0xE8]3[Wingdings font/0xE8] fan (6)):

    PNG
    media_image7.png
    521
    463
    media_image7.png
    Greyscale

an inlet port (3) though which air is drawn in from the room,
a refrigerant detection sensor (fig 4: (20)) [0021 - 0022] disposed in an area outside of the airflow path [0026], wherein the area outside of the airflow path is disposed between the two or more blow-out ports (as seen in fig 4).

    PNG
    media_image8.png
    427
    867
    media_image8.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Urata et al, such that the indoor unit comprises two or more blow-out ports through which air is blown out into the room, for the benefit of providing two or more diffusion control means and improved occupant comfort. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Of particular significance is Onuma et al (JP 2002 098393 A) who discloses an air conditioner (figs 1, 2: (1)) capable of preventing an accident such as a fire even when a flammable refrigerant leaks.  At a lower part of a right side plate 2b of a casing 2 of the indoor unit 1, there is provided a hole 30 as an opening for penetrating the casing 2 in and out.  A gas sensor 11 for detecting a combustible refrigerant gas such as R32 is housed in the hole 30.  The gas sensor 11 faces both the outside and the inside of the casing 2, and can detect the flammable refrigerant gas leaked to the outside and the inside of the indoor unit 1 [0022]

    PNG
    media_image9.png
    380
    961
    media_image9.png
    Greyscale

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.
/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Non-Final Office Action Paragraph 51
        2 Claims 1 – 14 have been previously cancelled by Applicant.  Additionally, the claims have been examined in order of dependency, not numerically.
        3 Col 7, lns 34 – 37, 58 – 60.  Please note that in figure 5, reference character (150) was used to identify both the “gas sensor” (106) and a “serviced space” (150); gas sensor (106) located within air supply duct (110).
        4 Col 7, lns 34 – 37, 58 – 60.  Please note that in figure 5, reference character (150) was used to identify both the “gas sensor” (106) and a “serviced space” (150); gas sensor (106) located within air supply duct (110).